                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

   ----------------------------------------------------------------X
                                                                   :
   LEWIS COSBY, KENNETH R. MARTIN, as                              : No. 3:16-cv-00121-TAV-DCP
   beneficiary of the Kenneth Ray Martin Roth IRA,                 :
   and MARTIN WEAKLEY on behalf of themselves :
   and all others similarly situated,                              :
                                                                   :
                                       Plaintiffs,                 :
                                                                   :
                              v.                                   :
                                                                   :
   KPMG, LLP,                                                      :
                                                                   :
                                       Defendant.                  :
   ----------------------------------------------------------------X

    KPMG LLP’s MOTION TO STAY ALL PROCEEDINGS PENDING A DECISION ON
      ITS PARTIAL MOTION TO DISMISS THE THIRD AMENDED COMPLAINT

          KPMG, LLP (“KPMG”) moves the Court, pursuant to the Private Securities Litigation

   Reform Act (the “PSLRA”), to stay all proceedings pending a decision on its partial motion to

   dismiss the Third Amended Class Action Complaint dated July 13, 2020 (the “Motion to

   Dismiss”).

          On July 13, 2020, Plaintiffs filed their Third Amended Complaint in which, among other

   changes, they added two new plaintiffs, removed two plaintiffs, and made significant changes to

   the Section 11 claim and allegations. (ECF No. 174.) Pursuant to Federal Rule of Civil Procedure

   15(a)(3), KPMG filed its Motion to Dismiss (ECF No. 180), and the accompanying

   memorandum of law (ECF No. 181), on July 27, 2020. Under Local Rule 7.1, Plaintiffs’

   opposition to the Motion to Dismiss is due on August 17, 2020.

          Pursuant to the PSLRA, which provides that “all discovery and other proceedings shall be

   stayed during the pendency of any motion to dismiss,” (15 U.S.C. § 78u-4(b)(3)(B) (emphasis




Case 3:16-cv-00121-TAV-DCP Document 187 Filed 07/31/20 Page 1 of 4 PageID #: 19625
   added)), the filing of the Motion to Dismiss on July 27, 2020 automatically stayed all discovery

   and other proceedings in this litigation. As required by the statute, this Court should recognize that

   all proceedings—including discovery, the pending class certification motion, and the pending

   objections to and appeals from the Magistrate Judge’s rulings—are stayed until the Court rules on

   the Motion to Dismiss.

          KPMG further relies on its Memorandum of Law filed contemporaneously herewith.

          KPMG requests that the Court grant its motion to stay all proceedings pending a decision

   on its Motion to Dismiss.



   Dated: July 31, 2020                           Respectfully submitted,

                                                  /s/ Gregory G. Ballard
                                                  MCDERMOTT WILL & EMERY LLP
                                                  Gregory G. Ballard (admitted pro hac vice)
                                                  Ludwig von Rigal (admitted pro hac vice)
                                                  340 Madison Avenue
                                                  New York, New York 10173
                                                  Telephone: 212-547-5330
                                                  Email: gballard@mwe.com
                                                  Email: lvonrigal@mwe.com

                                                  Allyson E. Riemma (admitted pro hac vice)
                                                  444 West Lake Street
                                                  Chicago, IL 60606
                                                  Telephone: 312-372-2000
                                                  Email: ariemma@mwe.com

                                                  WALLER LANSDEN DORTCH & DAVIS, LLP
                                                  Paul S. Davidson (TN BPR # 011789)
                                                  511 Union Street, Suite 2700
                                                  Nashville, TN 37219
                                                  Telephone: 615-244-6380
                                                  Email: paul.davidson@wallerlaw.com

                                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                  Gary F. Bendinger (admitted pro hac vice)
                                                  201 East Washington Street, Suite 1200


                                                     2
Case 3:16-cv-00121-TAV-DCP Document 187 Filed 07/31/20 Page 2 of 4 PageID #: 19626
                                      Phoenix, AZ 85004
                                      Telephone: 602-262-5353
                                      Email: gbendinger@lrrc.com

                                      Counsel for Defendant KPMG LLP




                                        3
Case 3:16-cv-00121-TAV-DCP Document 187 Filed 07/31/20 Page 3 of 4 PageID #: 19627
                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 31, 2020, a copy of the foregoing was filed electronically and
   served via the Court’s CM/ECF system on the following:

   Laura H. Posner, Esq.
   COHEN MILSTEIN SELLERS & TOLL PLLC
   88 Pine Street, 14th Floor
   New York, New York 10005

   Steven J. Toll, Esq.
   COHEN MILSTEIN SELLERS & TOLL PLLC
   1100 New York Avenue, N.W., Suite 500
   Washington, D.C. 20005

   Gordon Ball, Esq.
   GORDON BALL PLLC
   550 W. Main Street, Suite 600
   Knoxville, Tennessee 37902

   Attorneys for Plaintiffs

                                                                /s/ Gregory G. Ballard




Case 3:16-cv-00121-TAV-DCP Document 187 Filed 07/31/20 Page 4 of 4 PageID #: 19628
